Case: 15-60088      Document: 00513406308         Page: 1    Date Filed: 03/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-60088                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
XADIMUL RASULU SAMBA,                                                       March 4, 2016
                                                                           Lyle W. Cayce
              Petitioner                                                        Clerk

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A074-682-758


Before BARKSDALE, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, petitioner Xadimul Rasulu Samba, a native and
citizen of Burundi, petitions for review of a decision of the Board of
Immigration Appeals (BIA), which held that he was subject to removal and
ineligible for asylum or withholding of removal. We DENY Samba’s petition
in part and DISMISS it in part for lack of jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-60088       Document: 00513406308         Page: 2     Date Filed: 03/04/2016


                                       No. 15-60088

                                      I. Background
       Approximately twenty years ago, Samba was granted asylum based on
past persecution and fear of future persecution, and he subsequently received
lawful permanent resident status in 2004. On March 25, 2008, Samba pleaded
guilty to nine counts of fraud and false statements in the preparation of
individual income tax returns, in violation of 26 U.S.C. § 7206(2). The district
court sentenced him to a two-year term of probation and ordered him to pay an
assessment and $151,907.00 in restitution.
       After a trip to Senegal, Samba applied for readmission to the United
States as a lawful permanent resident in March 2012.                     He subsequently
received a Notice to Appear that charged that Samba was subject to removal
under 8 U.S.C. § 1182(a)(2)(A)(i)(I) because he had been convicted of a crime
involving moral turpitude.
       At the resulting hearing before the immigration judge, Samba—through
his counsel—admitted the allegations in the Notice to Appear, thereby
conceding that his tax fraud conviction was a crime involving moral turpitude.
Accordingly, the immigration judge found Samba was subject to removal and
allowed Samba to file applications for relief. Samba then sought relief from
removal in the form of applications for asylum and withholding of removal. 1
The immigration judge conducted a hearing on the applications on August 19,
2014, and upon hearing the evidence, denied them on the basis that Samba




       1 Samba also sought relief through (1) an application for a waiver of inadmissibility
under 8 U.S.C. § 1182(h) based on extreme hardship to his U.S.-citizen children; and (2) an
application for deferral of removal under the Convention Against Torture. The immigration
judge denied these applications, and the BIA affirmed these denials. Samba listed the denial
of these two applications as issues in his petition for review, but did not brief any argument
challenging these denials. Accordingly, Samba has abandoned these issues, and we need not
consider them. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993).

                                              2
    Case: 15-60088     Document: 00513406308        Page: 3   Date Filed: 03/04/2016


                                   No. 15-60088

was previously convicted of a particularly serious crime and was therefore
ineligible for his requested relief.
      Samba appealed to the BIA. He maintained that removal was improper
because the offense for which he was convicted did not constitute a crime
involving moral turpitude. He further argued that the immigration judge
erroneously determined he was ineligible for relief from removal. The BIA
rejected these arguments, noting that Samba had conceded removability before
the immigration judge and the immigration judge did not err in determining
that the offense in question was a particularly serious crime. Samba timely
petitioned this court for review of the BIA’s decision.
                              II. Standard of Review
      Although we generally “review only the decision of the BIA, not that of
the immigration judge[,]” we will examine the decision of the immigration
judge “to the extent that it affects the BIA’s decision.” Beltran-Resendez v.
I.N.S., 207 F.3d 284, 286 (5th Cir. 2000). We review legal and constitutional
issues de novo. Enriquez-Gutierrez v. Holder, 612 F.3d 400, 406 (5th Cir. 2010).
                                  III. Discussion
A. Removability
      An alien is subject to removal if he commits a crime involving moral
turpitude. § 1182(a)(2)(A)(i)(I). Samba maintains that he was not removable
because his tax offense does not constitute a crime involving moral turpitude.
On April 2, 2014, in a hearing before the immigration judge, Samba’s counsel
conceded to the charge of being “an alien who has been convicted of or who
admits having committed or who admits committing acts which constitute the
essential elements of a crime involving moral turpitude,” thus conceding
Samba’s removability.




                                        3
     Case: 15-60088      Document: 00513406308        Page: 4     Date Filed: 03/04/2016


                                     No. 15-60088

       “If the respondent admits the factual allegations and admits his or her
removability under the charges and the immigration judge is satisfied that no
issues of law or fact remain, the immigration judge may determine that
removability as charged has been established by the admissions of the
respondent.”     8 C.F.R. § 1240.10(c).         “Absent egregious circumstances, a
distinct and formal admission made before, during, or even after a proceeding
by an attorney acting in his professional capacity binds his client as a judicial
admission.” Matter of Velasquez, 19 I. & N. Dec. 377, 382 (B.I.A. 1986). The
BIA held that the record did not reflect that Samba’s counsel’s concessions
were the result of unreasonable professional judgment, and accordingly Samba
was bound by them. In his petition to this court, Samba has not set forth any
circumstances that would warrant relief from his counsel’s admissions before
the immigration judge. Accordingly, the BIA did not err in its determination
that Samba was bound by the concessions of his counsel. 2 See, e.g., Zhong Qin
Yang v. Holder, 570 F. App’x 381, 382–83 (5th Cir. 2014) (discussing the effect
of counsel’s concessions before the immigration judge).
B. Asylum and Withholding of Removal
       An alien subject to removal may obtain asylum if he is a refugee that
suffered past persecution, or fears future persecution, due to “race, religion,
nationality, membership in a particular social group, or political opinion.”
8 U.S.C. § 1158(b)(1). Additionally, removal of an alien must be withheld “if
the Attorney General decides that the alien’s life or freedom would be
threatened in that country because of the alien’s race, religion, nationality,
membership in a particular social group, or political opinion.”                 8 U.S.C.


       2Because the BIA concluded that Samba was bound by his counsel’s concessions
regarding inadmissibility, we need not consider Samba’s estoppel-like argument that because
the government allowed him to leave the country, the immigration judge could not find him
inadmissible.

                                            4
     Case: 15-60088       Document: 00513406308         Page: 5     Date Filed: 03/04/2016


                                       No. 15-60088

§ 1231(b)(3)(A). An alien cannot receive asylum or withholding of removal,
however, if “the alien, having been convicted by a final judgment of a
particularly serious crime, constitutes a danger to the community of the United
States.” § 1158(b)(2)(A)(ii) (asylum); see also § 1231(b)(3)(B)(ii) (withholding of
removal). The immigration judge denied Samba’s applications for asylum and
withholding of removal on the ground that Samba’s tax offense was a
particularly serious crime that made him ineligible for the requested relief. 3
The BIA agreed with the immigration judge’s decision, finding no clear error.
In his petition for review, Samba maintains that (1) his tax offense was not a
particularly serious crime and (2) there needed to be a separate finding that
he was dangerous to the community to be ineligible for his requested relief
under the language of the statutes.
       We first address our jurisdiction to hear these issues. Because Samba is
subject to removal based on a conviction for a crime involving moral turpitude,
we have jurisdiction to consider only constitutional questions and questions of
law raised in a petition for review. 8 U.S.C. § 1252(a)(2)(C), (D); see Brieva-
Perez v. Gonzales, 482 F.3d 356, 359 (5th Cir. 2007). In his first issue, Samba
maintains that the immigration judge placed too little weight on the length of
his sentence and the assistance he provided to federal agencies in determining


       3   For the purposes of asylum, “an alien who has been convicted of an aggravated
felony shall be considered to have been convicted of a particularly serious crime.”
§ 1158(b)(2)(B)(i). The immigration judge determined that Samba’s tax offense was an
aggravated felony, and therefore a particularly serious crime, such that he was ineligible for
asylum. He also determined that the nature of the offense—regardless of whether it was
classified as an aggravated felony—qualified the offense as a particularly serious crime that
prevented Samba from obtaining withholding of removal. The BIA determined that it need
not reach the aggravated felony determination, because by affirming the immigration judge’s
decision that the nature of the offense made it a particularly serious crime, Samba was
ineligible for either relief. Because we review the BIA’s decision, and because the same
factor-based analysis applies to both statutes, see Mejia v. I.N.S., 121 F.3d 704, 1997 WL
450111, at *2–3 (5th Cir. 1997) (unpublished), we need not determine whether Samba’s tax
offense was an aggravated felony.

                                              5
     Case: 15-60088       Document: 00513406308          Page: 6     Date Filed: 03/04/2016


                                       No. 15-60088

that the offense was a particularly serious crime.                    We have previously
determined that such a claim, “which amount[s] to an argument that the
immigration judge ‘abused [his] discretion in weighing the multiple desiderata
made relevant by the [BIA’s] definition of a particularly serious crime,’ do[es]
not present questions of law and therefore [is] not reviewable under section
1252(a)(2)(D).” Solorzano-Moreno v. Mukasey, 296 F. App’x 391, 394 (5th Cir.
2008) 4 (third alteration in original) (quoting Petrov v. Gonzales, 464 F.3d 800,
802 (7th Cir. 2006)); see also Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007)
(holding that the argument “that the [immigration judge] did not consider all
of the relevant factors in determining that his children would not suffer the
requisite hardship” was not a question of law under § 1252(a)(2)(D)).
       To the extent that the first issue challenges whether the immigration
judge applied the proper legal standard when determining that Samba
committed a particularly serious offense, we have jurisdiction to review such a
claim. See Hakim v. Holder, 628 F.3d 151, 154–55, 155 n.1 (5th Cir. 2010). 5
On the merits, we conclude that the BIA applied the correct standard in
determining whether Samba’s tax offense was a particularly serious crime.
Contrary to Samba’s contention, the BIA did examine the elements of the
offense and found no clear error in the immigration judge’s finding that the
conviction presented severe implications because Samba’s conduct obstructed



       4 Although Solorzano-Moreno is not “controlling precedent,” it “may be [cited as]
persuasive authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th
Cir. R. 47.5.4).
       5 We need not address the government’s argument that the determination that
Samba’s offense was a particularly serious crime is a discretionary decision, because
§ 1252(a)(2)(D) expressly states that we still have jurisdiction to review questions of law,
irrespective of whether the decision was discretionary. § 1252(a)(2)(D); see also Ayanbadejo
v. Chertoff, 517 F.3d 273, 277 n.11 (5th Cir. 2008) (“Under § 1252(a)(2)(D), ‘constitutional
claims or questions of law’ related to any claim for relief under § 1252(a)(2)(B) are exempted
from the category of non-reviewable decisions left to the discretion of the Attorney General.”).

                                               6
    Case: 15-60088     Document: 00513406308     Page: 7   Date Filed: 03/04/2016


                                  No. 15-60088

an important government function through fraudulent means. See In re N-A-
M-, 24 I. & N. Dec. 336, 342 (B.I.A. 2007) (“If the elements of the offense do not
potentially bring the crime into a category of particularly serious crimes, the
individual facts and circumstances of the offense are of no consequence, and
the alien would not be barred from a grant of withholding of removal.”). The
BIA then examined facts relevant to the factors set forth in Matter of Frentescu,
18 I. & N. Dec. 244, 247 (B.I.A. 1982), superseded in part by statute as
recognized in In re N-A-M-, 24 I. & N. Dec. at 339–40.         Because the BIA
performed the “case specific analysis” that we require, see Hakim, 628 F.3d at
155, we reject Samba’s argument that the BIA applied the wrong standard.
Accordingly, we deny Samba’s petition as it relates to this issue.
      We would usually also have jurisdiction under § 1252(a)(2)(D) to review
Samba’s contention that there needed to be a separate determination that he
was a danger to the community to find him ineligible for asylum and
withholding of removal because this, too, is a question of law. See id. at 154–
55, 155 n.1. However, we lack jurisdiction over this issue for another reason—
Samba failed to exhaust this argument as required by § 1252(d)(1). He neither
raised it before the BIA, nor did the BIA address it on the merits. See Omari
v. Holder, 562 F.3d 314, 318–19 (5th Cir. 2009); Lopez-Dubon v. Holder, 609
F.3d 642, 644 (5th Cir. 2010). Accordingly, we lack jurisdiction to hear Samba’s
contention that a separate finding of dangerousness is required under §
1158(b)(2)(A)(ii) and § 1231(b)(3)(B)(ii).`




                                         7
     Case: 15-60088      Document: 00513406308         Page: 8    Date Filed: 03/04/2016


                                      No. 15-60088

          For these reasons, the petition is DENIED in part and DISMISSED in
part. 6




         Because Samba has not demonstrated that his interests outweigh the public’s right
          6

to access judicial records, we deny Samba’s motion to seal. See United States v. Chandler,
732 F.3d 434, 440 n.2 (5th Cir. 2013). We deny Samba’s motion to appoint counsel because
the case does not present the type of exceptional circumstances necessary for appointment.
See Qian Zhao v. Holder, 356 F. App’x 749, 753 (5th Cir. 2009) (citing Ulmer v. Chancellor,
691 F.2d 209, 212 (5th Cir. 1982)). Finally, we deny Samba’s motion for leave to file a late
motion to reconsider our denial of his motion to stay his deportation as moot.

                                             8